Case 20-12599-KBO   Doc 13-2   Filed 10/15/20   Page 1 of 6




                      EXHIBIT 1
                Case 20-12599-KBO                Doc 13-2        Filed 10/15/20         Page 2 of 6


Region      Studio Name      Studio Address               Landlord                        Landlord Address

Atlanta     Brookhaven      2700 Apple Valley Road, Suite SRPF A/2700 Apple Valley, L.L.C. SRPF A/2700 Apple Valley, L.L.C.
                            65‐A                                                           c/o Stream Realty
                            Brookhaven, GA 30319                                           1180 West Peachtree St. Suite 500
                                                                                           Attn: Mr. Ben Hautt
                                                                                           Atlanta, GA 30309
Atlanta     Old Fourth Ward 655 Highland Ave. N.E.        The Old Highland Bakery, LLC     The Old Highland Bakery, LLC
                            Atlanta, GA 30312                                              206 Hurt St., N.E.
                                                                                           Atlanta, GA 30307
Baltimore   Columbia        8325 Guilford Road            Oekos Rivers Guilford, LLC       Oekos Rivers Guilford, LLC
                            Columbia, MD 21046                                             c/o Oekos Management Corporation
                                                                                           5565 Sterrett Place, Suite 404
                                                                                           Attn: Christos Economides
                                                                                           Columbia, MD 21044
Baltimore   Columbia ‐Annex 8335 Guilford Road            Oekos Rivers Guilford, LLC       Oekos Rivers Guilford, LLC
                            Columbia, MD 21046                                             c/o Oekos Management Corporation
                                                                                           5565 Sterrett Place, Suite 404
                                                                                           Attn: Christos Economides
                                                                                           Columbia, MD 21044
Baltimore   Fells Point     901 Fell Street, 3rd Floor    STONE/901 FELL STREET, LLC       STONE/901 FELL STREET, LLC
                            Baltimore, MD                                                  Sushi Hana, Inc.
                                                                                           c/o Quest Property Management,
                                                                                           LLC
                                                                                           P.O. Box 50252
                                                                                           Baltimore, MD 21211‐9998
Baltimore   Midtown         107 East Preston St.          107 E. Preston, LLC              107 E. Preston, LLC
                            Baltimore, MD 21202                                            c/o Chris Blades
                                                                                           1200 Steuart Street, Unit 1711
                                                                                           Baltimore, MD 21230
Baltimore   Pikesville      1777 Reisterstown Road        The Commerce Centre Venture, The Commerce Centre Venture, LLP
                            Baltimore, MD 21208           LLP                              c/o MacKenzie Management
                                                                                           Company, LLC
                                                                                           2328 West Joppa Road, Suite 200
                                                                                           Lutherville, MD 21093
Baltimore   Severna Park    160 Governor Ritchie          Severna Park Plaza, LLC          Severna Park Plaza, LLC
                            Highway, Units A‐10, A‐11                                      c/o Site Realty Group
                            Severna Park, MD                                               2141 Industrial Parkway, Suite 200
                                                                                           Silver Spring, MD 20904
Baltimore   Towson          7 Allegheny Ave.              Albar Realty, LLC                Albar Realty, LLC
                            Towson, MD 21204                                               7 Allegheny Ave.
                                                                                           Towson, MD 21204
Boston      Back Bay        346‐368 Boylston Street       Barjen Realty Trust, u/d/t of    Barjen Realty Trust, u/d/t of
                            Boston, MA 2116               September 1, 1981                September 1, 1981
                                                                                           Arnold Zenker, Trustee
                                                                                           301 Wellesley St.
                                                                                           Weston, MA 2493
Boston      Woburn          Cambridge St.                 Horn Pond Plaza LLC              Horn Pond Plaza LLC
                            Woburn, MA                                                     c/o Gravestar, Inc.
                                                                                           160 Second Street
                                                                                           Cambridge, MA 02142
Boston      Sudbury         29 Hudson Road, Unit 310      29 Hudson Road LLC               29 Hudson Road LLC
                            Sudbury, MA                                                    c/o Stetson Management &
                                                                                           Development Co.
                                                                                           875 Main Street, Floor 2
                                                                                           Cambridge, MA 02139




                                                                                                                     Page 1
               Case 20-12599-KBO                Doc 13-2         Filed 10/15/20          Page 3 of 6


Region     Studio Name      Studio Address                Landlord                         Landlord Address

DC         DuPont           1632‐34 17th Street, NY       Katinas Properties             Katinas Properties
                            Washington, DC                                               c/o Paul Katinas
                                                                                         1609 17th Street, NW
                                                                                         Washington, DC 20009
DC Metro   Arlington       3528 N. Wilson Blvd.          The Fazio Irrevocable Trust and The Fazio Irrevocable Trust and Allen
                           Arlington, VA                 Allen Jahromi                   Jahromi
                                                                                         12425 Pretoria Drive
                                                                                         Attn: Salvatore Marsanpoli
                                                                                         Silver Spring, MD 20904‐1844
DC Metro   Fairafx         3950 University Dr.           CH Realty III/Old Town Village, CH Realty III/Old Town Village, L.L.C.
                           Fairfax, VA 22030             L.L.C.                          c/o Kimco Realty Corporation
                                                                                         170 West Ridgely Road, Suite 210
                                                                                         Lutherville, MD 21093
DC Metro   Bethesda        7832 Wisconsin Avenue         Wisconsin Avenue Limited        Wisconsin Avenue Limited
                           Bethesda, MD 20814            Partnership                     Partnership
                                                                                         c/o Landow & Company
                                                                                         4710 Bethesda Avenue, Suite 200
                                                                                         Attn: David M. Landow
                                                                                         Bethesda, MD 20814
LA         Brentwood       11620 Wilshire Boulevard      CIM/ 11620 WILSHIRE (LOS        CIM/ 11620 WILSHIRE (LOS ANGELES
                           #101                          ANGELES ) , L .P .              ) , L .P .
                           Los Angeles, CA 90025                                         c/o CIM Commercial Trust
                                                                                         Corporation
                                                                                         Att: Legal Dep’t
                                                                                         17950 Preston Road, Suite 600
                                                                                         Dallas, TX 75252
LA         Center For Yoga 230 1/2 N. Larchmont Blvd. Frederick H. Leeds Intervivos      Frederick H. Leeds Intervivos Trust
                           Los Angeles, CA 90004         Trust and Oved Family Trust     and Oved Family Trust
                                                                                         1900 S. Sepulveda Blvd.
                                                                                         Ste 212
                                                                                         Los Angeles, CA 90025
LA         Corporate       5770 ‐ 5774 Uplander Way      Uplander Way, LLC               Uplander Way, LLC
                           Culver City, CA 90230                                         5774 Uplander Way
                                                                                         Culver City, CA 90230‐6606
LA         Koreatown       3462 West 7th Street          3460 W. 7th Street (CA) LLC     3460 W. 7th Street (CA) LLC
                           Los Angeles, CA 90005                                         c/o Mwest Holdings
                                                                                         13949 Ventura Blvd., Ste 350
                                                                                         Sherman Oaks, CA 91423
LA         Los Feliz       5531 Hollywood Blvd.          Gershwin Apartments, LP         Gershwin Apartments, LP
                           Hollywood, CA 90028                                           6922 Hollywood Blvd., 9th Flr.
                                                                                         Los Angeles, CA 90028
LA         Montana         1426 Montana Ave., Suites 9 ‐ American Commercial Equities, American Commercial Equities, LLC
                           12                            LLC                             23805 Stuart Ranch Rd.
                           Santa Monica, CA 90403                                        Suite 220
                                                                                         Malibu, CA 90265
LA         Pasadena        285 W. Green St.              277 West Green Street           277 West Green Street (Pasadena)
                           Pasadena, CA 91105            (Pasadena) Fee Owner, LLC       Fee Owner, LLC
                                                                                         6922 Hollywood Blvd., 9th Flr.
                                                                                         Los Angeles, CA 90028
LA         Playa Vista     12746 W Jefferson Blvd        Runway Owner, LLC               Runway Owner, LLC
                           Suite 3170                    c/o LPC West, LLC               c/o LPC West, LLC
                                                                                         12775 Millennium Dr., #165
                           Los Angeles, CA 90094                                         Playa Vista, CA 90094




                                                                                                                      Page 2
             Case 20-12599-KBO                Doc 13-2        Filed 10/15/20         Page 4 of 6


Region   Studio Name      Studio Address               Landlord                        Landlord Address

LA       South Bay        740 Allied Way               PES Partners, LLC               PES Partners, LLC
                          Plaza El Segundo                                             c/o FEDERAL REALTY INVESTMENT
                          Store B.1‐                                                   TRUST
                          00                                                           Attention: Legal Department
                          El Segundo, CA 90245                                         909 Rose Avenue, Suite 200
                                                                                       North Bethesda, MD 20852
LA       Tarzana          18700 Ventura Blvd, Suite      Village Walk Tarzana A2, LLC  Village Walk Tarzana A2, LLC
                          210                                                          c/o Pacific Equity Properties, Inc.
                          Tarzana, CA 91356                                            1317 5th St., Ste. 200
                                                                                       Santa Monica, CA 90401
LA       TT Training      2301 A/B Main Street           American Commercial Equities, American Commercial Equities, LLC
         Center           Santa Monica, CA 90405         LLC                           22917 Pacific Coast Highway, Suite
                                                                                       310
                                                                                       Malibu, CA 90265
LA       Valencia         24305 Town Center Drive        AKF3 Valencia, LLC            AKF3 Valencia, LLC
                          Suite 110‐B, 120 &170                                        Att: Matthew Adler
                          Valencia, CA 91355                                           21500 Biscayne Blvd., Ste 700
                                                                                       Aventura, FL 33180
LA       West Hollywood 7900 Santa Monica Blvd.          Fairfax Building Partnership  Fairfax Building Partnership
                          West Hollywood, CA 90046                                     1723 Cloverfield Blvd.
                                                                                       Santa Monica, CA 90404
LA       Westlake Village 2475 Townsgate Rd.             AEI Naperplace, LLC, and Ben  AEI Naperplace, LLC, and Ben Adam
                          Westlake Village, CA 91361 Adam Trainer and Laurie Ruth Trainer and Laurie Ruth Trainer,
                                                         Trainer, Trustees of the Ben  Trustees of the Ben Adam Trainer
                                                         Adam Trainer and Laurie Ruth and Laurie Ruth Trainer Revocable
                                                         Trainer Revocable Trust Dated Trust Dated May 8, 2007, as Tenants
                                                         May 8, 2007, as Tenants in    in Common
                                                         Common                        AEI Property Management
                                                                                       11100 Santa Monica Blvd., Suite 260
                                                                                       Los Angeles, CA 90025
LA       Westwood         1256 Westwood Blvd.            Taltar‐Westwood, Inc.         Taltar‐Westwood, Inc.
                          Los Angeles, CA 90024                                        Att: Ramin Youabian
                                                                                       2770 LEONIS BLVD STE 119
                                                                                       Vernon, CA 90058
LA       Woodland Hills The Village at Westfield         West Valley Owner LLC         West Valley Owner LLC
                          Topanga, Space 2270                                          Att: Legal Dept.
                          Woodland Hills, CA 91367                                     2049 Century Park East
                                                                                       41st Flr
                                                                                       Los Angeles, CA 90067
NorCal   Larkspur         2421 Larkspur Landing Circle Marin County Mart, LLC.         Marin County Mart, LLC.
                          (mismatch? New address?)                                     c/o J.S. Rosenfield & Co.
                          ,                                                            921 Montana Avenue
                                                                                       Santa Monica , CA 90403
NorCal   Mill Valley      650 E Blithedale Ave. Suites ‐ The Nine Forty Five Market    The Nine Forty Five Market
                          202, 203, 204 & 104            Corporation                   Corporation
                          Mill Valley, CA 94941                                        PO Box 2797
                                                                                       Sausalito, CA 94966




                                                                                                                  Page 3
                 Case 20-12599-KBO             Doc 13-2         Filed 10/15/20         Page 5 of 6


Region      Studio Name    Studio Address                 Landlord                      Landlord Address

NorCal      Palo Alto      440‐444 Kipling St.            440‐444 Kipling Alhouse Deaton 440‐444 Kipling Alhouse Deaton
                           Palo Alto, CA 94301                                           Elizabeth Brophy Kulemin Trust,
                                                                                         Brophy Kulemin Trust one, Gertrude
                                                                                         Haley Trust
                                                                                         2600 El Camino, Suite 200
                                                                                         Palo Alto, CA 94306
NorCal‐YT   6th Ave        182 6th Avenue                 BCHJ Holdings, LLC             BCHJ Holdings, LLC
                           San Francisco, CA 94118                                       1543 Larkin St
                                                                                         San Francisco, CA 94109
NorCal‐YT   Castro         97 Collingswood St             Tompkins Family Limited        Tompkins Family Limited Partneship
                           San Francisco, CA 94114        Partneship                     Tomkins Trust
                                                                                         PO Box 885
                                                                                         Kentfield, CA 94904‐0884
NorCal‐YT   Hayes          519 Hayes Street               Dad One, LLC                   Dad One, LLC
                           San Francisco, CA 94102                                       447 Ivy Street
                                                                                         San Francisco, CA 94102
NorCal‐YT   Potrero Hill   1500 Sixteenth Street          Talmadge & Talmadge dba        Talmadge & Talmadge dba World
                           San Francisco, CA 94103        World Gym San Fancisco         Gym San Fancisco
                                                                                         c/o World Gym
                                                                                         290 de Haro Street
                                                                                         San Francisco, CA 94103
NorCal‐YT   DeHaro         175 De Haro Street             Talmadge & Talmadge, Inc.      Talmadge & Talmadge, Inc.
                           San Francisco, CA 94103                                       c/o World Gym
                                                                                         290 de Haro Street
                                                                                         San Francisco, CA 94103
NorCal‐YT   Stanyan        780 Stanyan Street             Alan Tan                       Alan Tan
                           San Francisco, CA 94117                                       PO Box 2745
                                                                                         Fremont, CA 94536‐0745
NorCal‐YT   Valencia       1234 Valencia Street           1234 Valencia Street LLC       1234 Valencia Street LLC
                           San Francisco, CA 94110                                       c/o Birch Street Properties LLC
                                                                                         4061 East Castro Valley Blvd
                                                                                         Suite 502
                                                                                         Castro Valley, CA 94552
NY          Broadway &     474 Broadway, 3rd fl           474 Broadway Realty Corp.      474 Broadway Realty Corp. Norman
            Grand          New York, NY 10013             Norman Kramer                  Kramer
                                                                                         451 Broadway
                                                                                         New York, NY 10013
NY          Brooklyn       53 Court Street                210 Muni, LLC Casey Martinez 210 Muni, LLC Casey Martinez United
                           210 Joralemon St., Retail B1   United American Land LLC       American Land LLC
                           Brooklyn, NY 11201                                            430 West Broadway
                                                                                         New York, NY 10012
NY          Westchester    50 S Buckhout Street           Bridge Street Properties       Bridge Street Properties
                           Irvington, NY 10533                                           c/o Cushman Wakefield
                                                                                         50 So. Buckhout St., Ste 400
                                                                                         Irvington, NY 10533
OC          Costa Mesa     Suite A‐208                    TR Costa Mesa Courtyards LLC TR Costa Mesa Courtyards LLC
                           Costa Mesa, CA                                                Vestar Property Management
                                                                                         2437 Park Avenue
                                                                                         Attn: Property Manager ‐ Costa Mesa
                                                                                         Courtyards
                                                                                         Tustin, CA 92782
OC          Laguna Beach   30818 and 30820 Pacific        Aliso Creek Shopping Center    Aliso Creek Shopping Center
                           Coast Highway                                                 Shelter Bay Retail Group
                           Laguna Beach , CA 92651                                       655 Redwood Highway, Suite 177
                                                                                         Mill Valley, CA 94941




                                                                                                                   Page 4
              Case 20-12599-KBO             Doc 13-2        Filed 10/15/20         Page 6 of 6


Region   Studio Name     Studio Address              Landlord                       Landlord Address

OC       Mission Viejo   27001 La Paz Road #106, 112 SAS Cayman Holding I Garden     SAS Cayman Holding I Garden Plaza,
                         and 206                     Plaza, LLC                      LLC
                         Mission Viejo, CA 92691                                     27001 La Paz Road
                                                                                     Suite 342
                                                                                     Mission Viejo, CA 92691
OC       Newport Beach   230 Newport Center Drive     230 Newport Drive LLC          230 Newport Drive LLC
                         #230 and #240                                               1100 Newport Center Drive, #200
                         Newport Beach, CA 92660                                     Newport Beach, CA 92660
TX       Heights         548 West 19th Street and 544 Wind Water Gallery, Inc.       Wind Water Gallery, Inc.
                         West 19th                                                   3201‐C Zarafano #575
                         Houston, TX 77008                                           Santa FE, NM 87507
TX       Uptown          5750 Woodway Drive           DeGeorge Properties I LLC      DeGeorge Properties I LLC
                         Houston, TX 77057                                           5700 Woodway Drive, #200
                                                                                     Houston, TX 77057
TX       Pearland        2810 Business Center Drive, Amreit SPF Shadow Creek, LP     Amreit SPF Shadow Creek, LP
                         Suite 102                                                   8 Greenway Plaza, Suite 1000
                         Pearland, TX                                                Houston, TX 77046
TX       Woodlands       9595 Six Pines Drive         IMI Market Street, LLC         IMI Market Street, LLC
                         The Woodlands, TX                                           Market Street Property Mgmt Office
                                                                                     9595 Six Pines Drive, Suite 6290
                                                                                     Attn: General Manager
                                                                                     The Woodlands, TX 77380
TX       Bellaire        5427 Bellaire Boulevard      FKM Partnership, Ltd.          FKM Partnership, Ltd.
                         Bellaire, TX                                                P.O. Box 1074
                                                                                     Bellaire, TX 77402
TX       Midtown         2100 Travis Street           Midtown Central Square, L.L.C. Midtown Central Square, L.L.C.
                         Houston, TX 77002                                           2100 Travis Street, #250
                                                                                     Houston, TX 77002




                                                                                                               Page 5
